PRATT, J.
The surrogate directs a judicial settlement of the account of Anna T. Murphy as general guardian of Joseph F. Hanly. It is objected to on the ground that in a pending partition suit Joseph F. Hanly has pleaded that Anna T. Murphy has collected rents belonging to Hanly, for which an account is asked. The pleadings before the surrogate show that the rents are not matters for which an account is claimed. It follows that full relief cannot be given in the partition suit, and the accounting before the surrogate is necessary.
Order appealed from affirmed, with costs. All concur.